Citation Nr: 0525115	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-03 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability, to include degenerative 
arthritis.

2.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability, to include degenerative 
arthritis.

3.  Entitlement to an initial compensable rating for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran apparently had active military service from July 
1979 to July 1983, although these dates are unverified.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision.  The veteran filed a 
notice of disagreement in June 2002, the RO issued a 
statement of the case in December 2002, and the veteran 
perfected his appeal in January 2003.  In May 2005, a hearing 
was held at the RO before the undersigned veterans law judge 
rendering the final determination in these claims, who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 2002). 
 

FINDINGS OF FACT

1.  Since the initial grant of service connection, the right 
knee disability has resulted in subjective complaints of pain 
and stiffness; the knee has routinely displayed 0 degrees of 
extension and at least 110 degrees of flexion, and regularly 
been described in clinical settings as stable with no 
weakness; the condition has not resulted in hospitalizations 
or prevented the veteran from working.

2.  Since the initial grant of service connection, the left 
knee disability has resulted in subjective complaints of pain 
and stiffness; the knee has routinely displayed 0 degrees of 
extension and at least 110 degrees of flexion, and regularly 
been described in clinical settings as stable with no 
weakness or tenderness; the condition has not resulted in 
hospitalizations or prevented the veteran from working.

3.  The bilateral pes planus disability has not been 
manifested by pain on manipulation and use or inward bowing 
of the Achilles tendon; the condition has not resulted in 
hospitalizations or prevented the veteran from working.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a right knee disability, to include degenerative 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.71, Plate II, 4.71a, Diagnostic Codes 5256, 5257, 5258, 
5259, 5260, 5261, 5262 (2004).

5.  The criteria for an initial rating in excess of 10 
percent for a right knee disability, to include degenerative 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.71, Plate II, 4.71a, Diagnostic Codes 5256, 5257, 5258, 
5259, 5260, 5261, 5262 (2004).

3.  The criteria for an initial compensable rating for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.71a, 
Diagnostic Codes 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA satisfied its duty to notify by means of a 
April 2001 RO letter to the veteran.  The letter informed the 
veteran of what evidence was required to substantiate his 
claims for service connection and of his and VA's respective 
duties for obtaining evidence.  Its content may be understood 
as requesting the veteran to send any pertinent evidence in 
his possession by virtue of the request it contained that the 
veteran identify who holds relevant records, but that the 
veteran was responsible to ensure the records were received 
by VA; by its request that the veteran identify any 
additional evidence which was described, or to send the 
evidence itself; and by explicitly giving the veteran the 
opportunity to indicate that he had no additional evidence to 
provide.  With such instructions, it can hardly be reasonably 
argued that were the veteran to possess relevant records, he 
would not know to provide them to VA.  Since this case 
involves an appeal following the initial grants of service 
connection and the April 2001 letter was issued prior to the 
initial AOJ decisions which granted service connection, no 
additional notification is required.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  

With respect to VA's duty to assist, the RO has obtained the 
evidence identified by the veteran.  The file contains VA and 
private treatment records.  The veteran has not referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to his claims.  He testified at a Board 
hearing in May 2005 and the transcript of this hearing has 
been obtained.  The Board is not aware of a basis for 
speculating that any other relevant VA or private treatment 
records exist that have not been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i).  Examinations were provided in June 2001, 
December 2001, March 2003, and June 2004.  

VA has satisfied the duty to assist the veteran.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.

II.  Claims for higher ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7. 

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found. See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A.  Right and left knee disabilities, to include degenerative 
arthritis

The RO has assigned initial 10 percent ratings for left and 
right knee injuries with degenerative arthritis under 
Diagnostic Codes 5010-5260 (traumatic arthritis - limitation 
of flexion).  

Full knee flexion is to 140 degrees.  38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a 20 percent rating is 
warranted when flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Yet in clinical settings, 
both knees have displayed flexion to 140 degrees (June 2001 
examination), to 110 degrees (March 2003 examination), and to 
130 degrees (June 2004 examination).  During the course of 
this appeal, then, the veteran has displayed bilateral knee 
flexion to no less than 110 degrees, which itself is not even 
compensable under Diagnostic Code 5260.  

Because of this noncompensable limitation of motion, the 
veteran has been assigned a 10 percent rating (for each knee) 
for traumatic arthritis as permitted under Diagnostic Code 
5010.  38 C.F.R. § 4.71a, Diagnostic Code 5010-5003.  The 
Board has considered other relevant criteria relating to the 
knees, however.  

Full knee extension is to 0 degrees, and a 20 percent rating 
is warranted for limitation of extension to 15 degrees.  38 
C.F.R. §§ 4.71, Plate II, 4.71a, Diagnostic Code 5261.  In 
examination settings, the veteran's knees have consistently 
extended to 0 degrees.  Obviously, even a compensable rating 
under Diagnostic Code 5261 for either knee is not warranted.  

Although a 20 percent rating is available under Diagnostic 
Code 5258, evaluation under this rating criteria is not 
appropriate because the veteran's knee conditions do not 
involve dislocated semilunar cartilage.  There is no evidence 
of nonunion or malunion of the tibia and fibula (either or 
right left), so evaluation under Diagnostic Code 5262 is also 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 
5262.

A 20 percent rating is assigned for moderate recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.   Yet the veteran was specifically 
found to have no instability at a January 2003 outpatient 
visit and a March 2003 examination, and he denied any 
dislocation or recurrent subluxation at a June 2004 
examination.  The left knee was described as stable at a 
February 2005 outpatient visit.  In short, the clinical 
picture includes no evidence of recurrent subluxation or 
lateral instability of either knee.

A minimum 30 percent rating is assigned for ankylosis at a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5256.  Yet on numerous examinations, the veteran's knees have 
not appeared ankylosed and he could (as detailed above) flex 
and extend both knees.  A 30 percent rating is not warranted 
for ankylosis under Diagnostic Code 5256. 

The next question is whether an additional rating should be 
given for functional loss due to pain under 38 C.F.R. § 4.40 
(including pain on use or during flare-ups) and functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint under 38 C.F.R. § 4.45.  These 
regulatory provisions must be considered in cases involving 
joints rated on the basis of limitation of motion.  See De 
Luca v. Brown, 8 Vet. App. 202 (1995). 

At a June 2001 examination, the veteran reported that his 
right knee condition caused some aching and stiffness in the 
morning, which usually improved with activity.  The left knee 
was similar to the right with minimal stiffness in the 
morning, but not as severe.  On examination, posture and gait 
were normal.  The knees appeared normal without tenderness.  

At a December 2001 examination, the veteran asserted that 
severe bilateral knee pain incapacitated him twice weekly, 
requiring bedrest all day.  At a July 2002 cardiology 
consultation, he reported that bilateral knee pain prevented 
much walking.  At a January 2003 outpatient visit for 
complaints of knee pain, no swelling or effusion were found.  

At a March 2003 examination, the veteran complained of knee 
stiffness and occasional instability.  He denied locking, 
fatigability, or lack of endurance due to pain.  The pain was 
described as being moderate to severe, between 5 to 9 on a 
10-point scale.  It arose three times a week and would last 
for two hours.  The symptoms apparently worsened with weight 
bearing, standing, walking, running, using stairs, and 
exposure to cold and humid weather.  He said he could walk 30 
minutes or up to a half a mile, and stand for a few hours.  
On examination, both knees appeared normal but pain was noted 
at the extreme ranges of motion.  There was no instability or 
laxity.  

At a June 2004 examination, the veteran complained of pain 
aggravated by prolonged bending, standing, and walking.  
There was no history of flare ups.  The veteran continued to 
wear knee braces.  He said he could not stand or walk for 
more than 15 to 20 minutes and could not squat or climb up 
and down stairs or jump.  Bending his knee apparently 
aggravated the pain.  Nevertheless, the veteran remained 
independent in self care and the activities of daily living.  

On examination, stability was normal and there was no 
weakness, quadriceps wasting, pain on patella compression or 
motion, or joint line tenderness.  The examiner noted that 
joint function was additionally limited by stiffness, gross 
obesity, and bulky thighs and lower legs.  

At a September 2004 outpatient visit, the veteran complained 
of chronic pain in the right knee.  He said that his current 
pain medication was not working and he had a limp.  He rated 
his pain as a 10 on a 10-point scale.  He wore brace on both 
legs but was ambulatory.  At a December 2004 outpatient 
visit, he rated his bilateral knee pain as 7 on a 10-point 
scale, and said he continued to take medication and wear 
braces.  

At a February 2005 outpatient visit, the veteran complained 
that he had sprained his knee while bowling earlier that 
month.  He said that he fell and twisted his knee after 
someone stepped on his toe.  He was wearing semi-rigid hinged 
braces bilaterally.  His left knee was tender to palpation.  
There was no effusion, crepitus, or varus valgus stress.  He 
continued to complain of left knee pain in March 2005, 
describing it as a 10 on a 10-point scale.  He continued to 
wear a brace and take medication, but indicated that this was 
not helping.  

At his May 2005 Board hearing, the veteran said that his left 
knee hurt more than the right, and again suggested that his 
medication was not helping.  He said his knees gave out a 
lot, particularly when he did not have enough rest.  He 
complained of stiffness and a "twinging pain" that was 
accompanied by a pulling sensation.  He said he wore his 
braces all the time.

Although the veteran has routinely reported bilateral knee 
pain as high as 10 on a 10-point scale, and regularly 
complained of stiffness, he has (as detailed above) 
consistently been able to flex his knees to at least 110 
degrees and extend them to 0 degrees.  This is far above the 
level for even noncompensable ratings under Diagnostic Codes 
5260 and 5261.  Moreover, despite his subjective complaints, 
his knees regularly been described in clinical settings as 
stable with no weakness.  Thus, the Board finds the ratings 
assigned for his bilateral knee symptoms more than adequately 
compensates any potential functional loss due to pain on use 
or during flare-ups, or due to weakness, fatigability, or 
incoordination.  

The Board has also considered (as the RO did in its December 
2002 statement of the case) the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  Yet the veteran has never been 
hospitalized for his bilateral knee disabilities nor does the 
evidence suggest that they have prevented him from working.  
Moreover, the existing schedular ratings are already based 
upon the average impairment of earning capacity, and are 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of extraschedular ratings is simply not 
warranted.

In summary, the preponderance of the evidence does not 
reflect that initial ratings in excess of 10 percent for 
right and left knee disabilities are warranted.  As the 
preponderance of the evidence is against these claims, the 
benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).

B.  Bilateral pes planus

The veteran seeks an initial compensable rating for bilateral 
pes planus.  A 10 percent rating is warranted for moderate 
pes planus, manifested by the weight-bearing line over or 
medial to the great toe, inward bowing of the Achilles 
tendon, and pain on manipulation and use of the feet.  38 
C.F.R. § 4.71a, Diagnostic Code 5276.  However, the record 
reflects that a compensable rating is not warranted.

The veteran has, at times, complained of pain in his feet.  
For example, at a December 2001 examination, he complained of 
pain in the arch of his right foot.  He said he took 400 mg. 
of medication for pain three times a day.  In a January 2003 
Form 9, he complained of constant, severe pain on 
manipulation of his flat feet requiring medication three 
times daily with little or no relief.  He said he was unable 
to function as he had before.  For example, he wrote that he 
could no longer walk or stand for any longer than 20 minutes 
without swelling.  In March 2003, he sought outpatient 
treatment for complaints of burning and tingling in both 
feet, as well as nocturnal pain at least twice weekly.  At a 
June 2004 examination, he complained of pain and numbness in 
the feet and burning dysesthesia in both feet which had 
worsening.  He said that because of pain in his feet and 
ankles, he was unable to walk for more than 20 minutes, stand 
for more than 20 to 25 minutes, or run.  

Yet at an August 2000 outpatient visit and a June 2001 
examination, he did not specifically complain of foot pain or 
symptoms of pes planus.  Moreover, at examinations in 
December 2001 and June 2004, no objective evidence of pain on 
manipulation was found.  In fact, at the December 2001 
examination it was noted that his complaints of pain seemed 
to be centered around his right ankle, rather than the actual 
foot.  

The other criteria for a 10 percent rating under Diagnostic 
Code 5276 are also lacking in this case.  At his December 
2001 examination, there were no high arches or unusual shoe 
wear patterns indicating abnormal weight bearing.  Achilles 
tendon alignment was normal.  While the veteran was noted to 
have a "diminished arch" at his June 2004 examination, the 
Achilles tendon was midline to the forefoot and there was no 
forefoot or midfoot malalignment.  In short, the criteria for 
a compensable rating under Diagnostic Code 5276 have not been 
met. 

The Board has also considered whether additional rating 
should be given for functional loss due to pain (including 
pain on use or during flare-ups) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Yet the rating criteria Diagnostic 
Code 5276 already contemplates "pain on use" and foot 
deformity (which logically would result in incoordination).  
Thus, an additional rating under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 is inappropriate as it would constitute 
pyramiding.  38 C.F.R. § 4.14.

The veteran has never been hospitalized for pes planus and no 
evidence suggests this condition has prevented him from 
working.  Moreover, the existing schedular rating is already 
based upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating for bilateral pes 
planus is not warranted. 38 C.F.R. § 3.321(b)(1).

In summary, the preponderance of the evidence does not 
reflect that an initial compensable rating for bilateral pes 
planus is warranted.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b).

ORDER

An initial rating in excess of 10 percent for a right knee 
disability, to include degenerative arthritis, is denied.

An initial rating in excess of 10 percent for a left knee 
disability, to include degenerative arthritis, is denied.

An initial compensable rating for bilateral pes planus is 
denied.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


